United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3327
                        ___________________________

                                   Michael Smith

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Republic Services, Inc.; Wholly Owned Subsidiaries Operating Landfill Allied
Services, LLC, doing business as Republic Services of Bridgeton, doing business
                     as Allied Waste Services of Bridgeton

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: October 5, 2018
                            Filed: October 12, 2018
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Smith appeals the dismissal of his second amended complaint, which
alleged state-law claims for nuisance and negligence and a federal claim under the
Comprehensive Environmental Response, Compensation, and Liability Act. Having
carefully reviewed the record and the parties’ arguments on appeal, we conclude that
the district court1 did not err in dismissing Smith’s second amended complaint. See
Fed. R. Civ. P. 8(a), 10(b), 12(b)(6).

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-